      Case 6:20-cv-01015-SAC-GEB Document 13 Filed 04/27/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ERIC DAVID KELLER,                         )
                                           )
                      Plaintiff,           )
                                           )
v.                                         )         Case No. 20-1015-SAC-GEB
                                           )
CELLCO PARTNERSHIP, d/b/a                  )
VERIZON WIRELESS                           )
                                           )
                      Defendant.           )
                                           )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel

(ECF No. 12). After considering Plaintiff’s Motion and the accompanying Affidavit of

Financial Status (ECF No. 11, sealed), the Court provisionally GRANTS Plaintiff’s

Motion for Appointment of Counsel and appoints counsel for the limited purposes

specified herein.

I.     Background

       Plaintiff originally filed this action in the Finney County District Court of the State

of Kansas.1 Plaintiff’s cause of action against Defendant arises under the Fair Credit

Reporting Act,2 the Fair Debt Collection Practices Act,3 and various state law torts.4




1
  See ECF No. 1-3.
2
  15 U.S.C. §§ 1681 et seq.
3
  15 U.S.C. §§ 1692 et seq.
4
  See ECF No. 1-3.
      Case 6:20-cv-01015-SAC-GEB Document 13 Filed 04/27/20 Page 2 of 5




Plaintiff claims Defendant acted unlawfully regarding an account it opened in his name

which was created through an alleged identity theft.5

       On January 19, 2020, Defendant removed the case to this Court and filed an Answer

on January 27, 2020.6 On March 16, 2020, the Court conducted a scheduling conference

where discussion occurred regarding Plaintiff’s need for appointed counsel.7 The Court

continued the scheduling conference to April 23, 2020 to allow Plaintiff time to file a

motion requesting counsel.8 On March 31, 2020, Plaintiff filed the instant Motion for

Appointment of Counsel.9 After discussing the same with the parties during the April 23,

2020 conference, the Court, for the reasons stated herein, grants Plaintiff’s Motion and

appoints provisional counsel to assist Plaintiff in the limited fashion described below.

II.    Motion for Appointment of Counsel (ECF No. 12)

       When evaluating whether to appoint counsel, the Court considers multiple factors,

such as (1) the litigant’s financial ability to pay an attorney; (2) the litigant’s diligence in

attempting to secure an attorney; (3) the merits of the litigant’s claims, including the nature

and complexity of those claims; and (4) the litigant’s ability to present his claims.10

       Thoughtful and prudent care in appointing representation is necessary so willing

counsel may be located.11 The Court has an obligation not to make indiscriminate



5
  Id.
6
  ECF No. 1; ECF No. 5.
7
  ECF No. 10.
8
  Id.
9
  ECF No. 12.
10
   See Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995); Castner v. Colorado Springs
Cablevision, 979 F.2d 1417, 1420-21 (10th Cir. 1992).
11
   Castner, 979 F.2d at 1421.
      Case 6:20-cv-01015-SAC-GEB Document 13 Filed 04/27/20 Page 3 of 5




appointments on every occasion a plaintiff seeks court-ordered counsel,12 particularly in

light of the expanding federal court dockets, increased filings by pro se parties, and

decreasing number of attorneys willing to accept appointments.13

       In this case, the Court, after a careful analysis, is satisfied all factors outlined above

are met and appointment of counsel is warranted. First, Plaintiff’s Affidavit of Financial

Status shows Plaintiff is incarcerated, and while currently employed by the Kansas

Department of Corrections, the Court finds it would be difficult for Plaintiff to afford an

attorney given his monthly income and lack of other assets.14 Second, Plaintiff’s Motion

shows he has been diligent in attempting to secure counsel.15

       Third, it appears to the Court, after reviewing the pleadings, Plaintiff’s claims have

merit. This is supported by discussion during the April 23, 2020 conference wherein the

parties indicated the prospects of resolving this matter short of trial are favorable. As a

result, the parties agreed to engage in meaningful mediation within a relatively short period

after having the chance to conduct limited discovery.           And fourth, the Court finds

Plaintiff’s incarceration and the current COVID-19 pandemic would make it difficult for

Plaintiff to prepare for and take part in a mediation.

       Therefore, the Court provisionally appoints Alan J. Stecklein, a member in good

standing of the bar of this Court, to represent Plaintiff for the limited purposes of (1)


12
   Wheeler v. Wichita Police Dept., No. 97-1076-FGT, 1997 WL 109694, at *2 (D. Kan. Feb. 27,
1997).
13
   Camick v. Holladay, No. 17-1110-EFM-GEB, 2017 WL 4099472, at *2 (D. Kan. Sept. 14,
2017).
14
   See ECF No. 11.
15
   See ECF No. 12, pp. 2-3.
         Case 6:20-cv-01015-SAC-GEB Document 13 Filed 04/27/20 Page 4 of 5




reviewing Plaintiff’s Complaint16 to make sure his claims are adequately plead; (2)

assisting Plaintiff with completing the discovery necessary for a meaningful mediation; (3)

participating in a mediation; and (4) receiving service of all court filings and discovery

documents and engaging in any Court hearings from the date of appointment through

mediation.

          Counsel’s initial responsibility, after reviewing the Complaint and conferring with

Plaintiff, will be to contact Defendant’s counsel to determine what discovery is essential

to achieve a meaningful mediation and to select an agreeable mediator and mediation date.

The Court will excuse Plaintiff from being personally present at any mediation and will

allow Plaintiff to participate by telephone if agreeable to all involved.

          The Court will convene a status conference on May 20, 2020 at 9:00 am to discuss

discovery needs and mediation deadlines. This status conference will take place by

telephone and counsel should call the Court’s CONFERENCE LINE at 1-888-363-4749,

using ACCESS CODE 9686294, to participate.

          Mr. Stecklein is appointed pursuant to 28 U.S.C. § 1915(e) and may be reimbursed

for his out-of-pocket expenses allowed under D. Kan. Rule 83.5.3(f)(1). The Court notifies

Mr. Stecklein that he may contact Plaintiff through Travis Getty, Unit Team Counselor;

Larned Correctional Mental Health Facility, 1318 KS Highway 264, Larned, KS 67550;

and his email is travis.getty@ks.gov.




16
     See ECF No. 1-3 for Plaintiff’s Complaint.
      Case 6:20-cv-01015-SAC-GEB Document 13 Filed 04/27/20 Page 5 of 5




       IT IS THEREFORE ORDERED that Alan J. Stecklein, a member in good

standing of the bar of this Court, is hereby appointed to represent Plaintiff in this case

pursuant to 28 U.S.C. § 1915(e) for the limited purposes set forth in this Order. The clerk

is directed to send this order to Plaintiff by mailing it to: Eric David Keller, c/o Travis

Getty, Unit Team Counselor, Larned Correctional Mental Health Facility, 1318 KS

Highway 264, Larned, KS 67550.          Mr. Stecklein has been notified regarding his

appointment by email and through the Court’s electronic filing system.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 27th day of April, 2020.



                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge
